UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-8015


MICHAEL TYRONE GALLAGHER,

                Plaintiff - Appellant,

          v.

DEPUTY CODFELLER; BRANDON, DEPUTY; HARPER, CAPTAIN; DEPUTY
JOHNSON; DEPUTY DISMUKE; GARRISON, CAPTAIN; LOWRY, CAPTAIN;
SMITH, LT.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:11-cv-00181-RBS-DEM)


Submitted:   January 22, 2013             Decided: January 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Tyrone Gallagher, Appellant Pro Se.         Grant Edward
Kronenberg, MORRIS & MORRIS, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Tyrone Gallagher appeals the district court’s

order granting the Respondents’ motion to dismiss his 42 U.S.C.

§ 1983 (2006) complaint for failure to state a claim.                     We have

reviewed the record and find no reversible error.                   Accordingly,

we   affirm     for   the   reasons   stated      by   the     district    court.

Gallagher v. Codfeller, No. 2:11-cv-00181-RBS-DEM (E.D. Va. Oct.

31, 2012).      We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented        in   the   materials

before   this    court   and   argument   would    not   aid      the   decisional

process.



                                                                          AFFIRMED




                                      2